KELLY, Judge.
Richard McGee appeals from his judgment and sentence for aggravated battery. He argues, and the State concedes, that the trial court erred in failing to conduct a proper Faretta1 inquiry before denying McGee’s request to represent himself. We agree that the trial court erroneously focused its inquiry on whether McGee possessed the skill to represent himself rather than on whether his decision to waive counsel was knowing and intelligent. See Hill v. State, 688 So.2d 901 (Fla.1996). Accordingly, we reverse and remand for a new trial.
CASANUEYA and SALCINES, JJ., Concur.

. See Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).